Citation Nr: 1121354	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  09-20 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable disability rating for residuals of a nose fracture.

2.  Entitlement to a disability rating in excess of 40 percent for a lumbar spine disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Allan T. Fenley, Esq.


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active service from March 1955 to June 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The matter has since been transferred, most recently to the RO in St. Petersburg, Florida.


REMAND

The Veteran seeks entitlement to a compensable disability rating for his residuals of a nose fracture; entitlement to a disability rating in excess of 40 percent for his service-connected lumbar spine disability; and, entitlement to TDIU.

A review of the claims folder does not reveal that any clinical records regarding the Veteran's treatment for nose and lumbar spine disabilities have been associated with the claims folder, throughout the pendency of this appeal.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  In October 2008 correspondence, the Veteran stated that he was receiving VA treatment for his lumbar spine disability.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before VA, even where they are not actually before the adjudicating body.  As such, the AMC should attempt to obtain VA clinical records pertaining to treatment for the Veteran's service-connected nose and lumbar spine disabilities.

Additionally, it is unclear from the record whether the Veteran is currently in receipt of Social Security Administration (SSA) disability benefits.  In June 2007, the Veteran's representative did not place an "X" in the appropriate space to indicate that the Veteran was receiving SSA disability benefits.  Upon VA examination, dated in January 2008, the Veteran submitted that he began receiving SSA disability benefits at the age of 62.  No records regarding any grant of benefits have been associated with the claims folder.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); see also Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998) (when VA put on notice of SSA records prior to issuance of final decision, Board must seek to obtain records); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA has statutory duty to acquire both SSA decision and supporting medical records pertinent to claim); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The most recent VA examinations evaluating the Veteran's nose and lumbar spine disabilities were performed in January 2008.  Since that time, in May 2009, the Veteran has indicated that his disabilities have worsened.  He further indicated that he has been prescribed Methadone to treat his back pain and that he experienced trouble breathing through his nose.  As such, the Board must remand these matters to afford the Veteran an opportunity to undergo additional VA examinations to assess the current nature, extent and severity of his nose and lumbar spine disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Finally, a remand is also warranted to ensure that a comprehensive medical opinion is obtained addressing the Veteran's degree of employability as due to his service-connected disabilities; whether the Veteran is able to obtain substantially gainful employment as a consequence of service-connected disabilities.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his representative and request that they identify all VA and non-VA clinicians who have treated him for his nose and lumbar spine disabilities since 2007.  After securing the proper release forms, VA should attempt to obtain and associate with the claims file any identified records.  If VA is unable to obtain any of the identified records, such should be so noted in the record and the Veteran should be so informed so that he may have the opportunity to obtain those records on his own behalf.  

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be so informed.

3.  Schedule the Veteran for an examination to determine the nature and severity of his nasal disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.  

The examiner should specifically comment whether the Veteran's residuals of a nose fracture results in 50 percent obstruction in both nostrils or complete obstruction on one side.

4.  Schedule the Veteran for an examination to determine the nature and severity of his lumbar spine disability, as well as any associated neurological impairment.  The examiner should review the Veteran's claims file and should note that review in the report.  Any opinion provided should be supported by a full rationale.  The examiner should specifically:

a.  Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees, as well as state whether there is any favorable or unfavorable ankylosis of the back.

b.  Determine whether the back exhibits weakened movement, excess motion, fatigability, or incoordination attributable to the service-connected back disorder and, if feasible, the determinations should be expressed in terms of the degree of additional loss of range of motion.  The examiner should also express an opinion on whether pain could significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time.  That determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  Any additional loss of motion on repetitive movement should also be indicated.

c.  Identify any associated neurologic deformities associated with the service-connected lumbar spine disability.  The severity of all neurologic signs and symptoms should be reported.  The examiner should conduct any appropriate neurologic testing needed to address the above.  If a separate neurological examination is needed one should be scheduled.

d.  State whether the Veteran has intervertebral disc syndrome (IVDS). If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the incapacitating episodes over the past 12 months should be reported.  The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

5.  Schedule the Veteran for an appropriate VA examination in connection with his claim for TDIU.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice- connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

6.  Thereafter, readjudicate the claim. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the appeal. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


